Citation Nr: 0832961	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-02 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right lung, with liver and bone metastases.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), in Philadelphia, 
Pennsylvania.  


FINDINGS OF FACT

1.  The veteran's current squamous cell carcinoma of the 
right lung with liver and bone metastases was not shown to 
have been present in service, or within the year following 
service.

2.  He did not have service in Vietnam and service in Korea 
was after the period recognized by the Department of Defense 
as the time Agent Orange was used in Korea.


CONCLUSION OF LAW

Squamous cell carcinoma of the right lung with liver and bone 
metastases was not incurred in, or the result of, any 
incidence of service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in January and September 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The veteran contends that his lung cancer is the result of 
Agent Orange exposure while he was stationed in South Korea 
during his active duty.  Specifically he contends that he was 
exposed while on patrol in an area a few weeks after Agent 
Orange was sprayed, his patrol used dead foliage for fires to 
keep warm and heat coffee.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and ; 38 C.F.R. 
§ 3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute or subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term "soft-tissue sarcoma" includes 
adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhbdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, congenital and infantile fibrosarcoma, and 
malignant ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The VA has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449, and Fed. Reg. 57586-57589 
(1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 120 F.3d 1239, 1247-48 )Fed. Cir. 1997), 
aff'd Ramey v. Brown, 9 Vet. App. 40 (1996).

Additionally, if at least one of the diseases deemed chronic 
for VA purposes, to include malignant tumors, becomes 
manifest to a degree of 10 percent or more during the one-
year period immediately following a veteran's separation from 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service 
record of the disorder.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

While the veteran has squamous cell carcinoma of the right 
lung with liver and bone metastases, a presumptive diseases 
listed in 38 C.F.R. § 3.309(e), the veteran's exposure to 
herbicides is not presumed.  The record shows that the 
veteran served in the Army in the Demilitarized Zone (DMZ) in 
Korea during the Vietnam era.  The records also show that the 
veteran was assigned to the Co. B 1-73d Armor., 7th Infantry 
Division, beginning in October 1969.  The Board notes that 
exposure to Agent Orange is conceded for those veterans 
assigned to specific units in the DMZ in Korea from April 
1968 to July 1969.  While the veteran was assigned to one of 
the specific units for which herbicide exposure is conceded, 
the veteran is not presumed to have been exposed to Agent 
Orange because he was not assigned to the 7th Infantry 
Division until October 1969, about 2-3 months after the 
presumptive period for Agent Orange exposure ended.

Thus, while the veteran is not entitled to service connection 
for lung cancer as secondary to herbicide exposure, as 
discussed above, he is still entitled to a review of his 
claim to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  

Review of the veteran's service medical records indicated 
that the veteran reported asthma and pain or pressure in his 
chest on his report of medical history dated February 1966.  
However, an entrance examination of the same dated noted 
normal chest and lungs.  A July 1966 examination similarly 
noted a normal chest and lungs.  In January 1969, a treatment 
record indicated that the veteran had a resolving respiratory 
infection, and a February 1970 record indicated treatment for 
asthmatic bronchitis.  The veteran's October 1970 separation 
examination also noted a normal respiratory system including 
normal lungs and chest. 

The veteran submitted VA treatment records dated December 
2000 to January 2006.  A December 2000 record indicated that 
the stated he had used an inhaler for many years.  The report 
also indicated inspiratory and expiratory wheezing and an 
assessment of possible chronic obstructive pulmonary disease 
was provided.  An October 2001 report revealed a diagnosis of 
chronic obstructive pulmonary disease with polycythemia.  A 
June 2005 report noted that the veteran's chronic obstructive 
pulmonary disease was clinically stable.  A November 2005 
record indicated a diagnosis of a non small cell carcinoma in 
the right mainstem bronchus, that metastases to the liver, 
adrenal and bone.  Subsequent records indicated treatment for 
the veteran's cancers.  

While the veteran clearly has metastatic lung cancer, there 
is no indication that the veteran's current lung cancer is 
the result of any incidence of service.  While the veteran 
had some treatment of respiratory symptoms during service, 
namely asthma, the veteran's separation examination noted a 
normal chest and normal lungs.  Furthermore, the veteran was 
not diagnosed with lung cancer until November 2005, nearly 35 
years after his discharge from service.  

In sum, there is no competent evidence that the veteran had 
service during a period when exposure to Agent Orange is 
conceded for those deployed in the DMZ in Korea, or that he 
was exposed to herbicides while in service.  Additionally, 
there is no medical evidence linking the veteran's current 
metastatic lung cancer to service.  Given the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim.  There is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran.  See 38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for squamous cell carcinoma of the right 
lung with liver and bone metastases is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


